DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-21, 23-28, 30-35 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghosh et al. (US20090303156A1) in view of Abdo et al. (US20060069797A1).
Regarding claim 19, Ghosh discloses a method comprising ([Abstract] shows a digital video transmission system; para [0050] shows the goal is to output either bit-mapped graphics or to output an encoded video stream): 
executing a virtual machine (VM) that generates a user interface using a virtual graphics processing unit (VGPU) stack associated with the VM (para [0050] shows the video system for supporting the thin-client terminal systems may include a virtual graphics card 331; para [0024] shows such high-resolution graphics allowed for much more intuitive computer user interfaces); 
receiving, at the VGPU stack, display updates to the user interface comprising a video stream and one or more graphical display updates (Fig 3 and para [0064] show the virtual graphics card 331 receives standard bit-mapped graphics with infrequent updates and full motion digital video stream); 
determining whether to render the video stream using the VGPU stack (para [0061-0062] shows the virtual graphics card 331 sends the digital video stream to a video decoder 332 to decode, e.g. to render, the video stream if the thin-client server system 220 has no embedded video decoder); and 
in response to determining that the video stream is not to be rendered by the VGPU stack (para [0064] shows the encoded digital video stream will be sent directly to the thin-client terminal system 240 if the thin-client terminal system 240 natively supports that particular video encoding system): 
rendering, by the VGPU stack, the one or more graphical display updates to the user interface to a framebuffer [screen buffer 215] while excluding the video stream such that the video stream is not decoded or rendered to the framebuffer ([Abstract] shows a first rendering path operates by rendering bit-mapped graphics in a local screen buffer; Fig 3 and para [0051] show the virtual graphics card 331 is to output bit-mapped graphics, e.g. excluding the video stream, to be placed into the thin-client screen buffer 215; para [0064] shows the encoded digital video stream will be sent directly to the thin-client terminal system 240 if the thin-client terminal system 240 natively supports that particular video encoding system), 
encoding, the rendered one or more graphical display updates (para [0056] shows the video frame encoder 217 will read the bit-mapped screen buffer 215 and encode information from bit-mapped screen buffer 215 for transport to the thin-client terminal system 240).

Ghosh fails to teach separately transmitting, to a client computing device, the one or more graphical display updates rendered to the frame buffer and the video stream.
However, Abdo discloses separately transmitting, to a client computing device, the one or more graphical display updates and the video stream ([Abstract] shows a method streams a media component for presentation on the remote client in combination with the user-interface component; para [0031] shows streaming media presentation includes a video and/or audio presentation; para [0030] shows user-interface-component 502 includes graphics and images that typically compose a user-interface; para [0014] shows the updated server desktop is transmitted in a bit map format to the client which then updates remote desktop 114; Fig 5 and para [0032] show the user interface component 502 is transmitted over user-interface channel 506 and data relating to media components 504 is transmitted over media channel 508; para [0034] shows media channel 508 is separate from user-interface channel 506. Media channel 508 is used to transmit bandwidth-intensive experiences such as video.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghosh with the teaching of Abdo in order to transmit bandwidth-intensive video over a media channel 508 separate from the user-interface channel (Abdo; para [0034]).

Regarding claim 20, Ghosh-Abdo as applied to claim 19 discloses determining whether to render the video stream using the VGPU stack comprises determining, based on a configuration parameter, that the client computing device supports video redirection (Ghosh; para [0055] shows the thin-client server system 220 asks that thin-client terminal system 240 to disclose capabilities so the thin-client server system 220 will know how to handle video output for that particular thin-client terminal system 240. Abdo; para [0039] shows the virtual channel connection allows for the exchange of control information relating to the terminal services session between the source 102 and the client 104; para [0263] shows the media can be streamed over a separate network channel from the interface component.)

Regarding claim 21, Ghosh-Abdo as applied to claim 19 discloses: 
receiving, from the client computing device, a request to render the video stream with the graphical display updates; and encoding the video stream along with other display updates for sending to the client computing device (Ghosh; [Abstract] shows a first rendering path operates by receiving display requests and rendering bit-mapped graphics in a local screen buffer. A second rendering path operates by receiving encoded video stream requests that can be decoded by the remote display system.)

Regarding claim 23, Ghosh-Abdo as applied to claim 19 discloses: 
transmitting control information associated with the video stream to the client computing device, wherein the control information includes one or more of the following (Abdo; para [0039] shows the virtual channel connection allows for the exchange of control information relating to the terminal services session between the source 102 and the client 104): 
a dimension of the encoded video stream, a position of the encoded video stream within the user interface, and compositing information associated with the encoded video stream and the user interface (Abdo; para [0044] shows the geometry tracker tracks changes relating to clipping of the target window by another window, position of the target window, and size of the target window at the server side. These changes are then relayed to the client.)

Regarding claim 24, Ghosh-Abdo as applied to claim 19 discloses: 
receiving, by the client computing device, the video stream and the encoded graphical display updates; decoding, by the client computing device, the video stream and the encoded graphical display updates; and displaying, by the client computing device, the decoded video stream and the decoded graphical display updates within a user interface representing a remote desktop provided by the VM (Ghosh; [Abstract] shows bit-mapped graphics is encoded and transmitted to a remote display system that recreates the content of that local screen in the remote display system; encoded video stream can be decoded by the remote display system.)

Regarding claim 25, Ghosh-Abdo as applied to claim 19 discloses the method modifying one or more of the following: a video compression format of the video stream, a bit rate of the video stream, a frame rate of the video stream, and a resolution of the video, wherein transmitting the video stream comprises transmitting the modified video stream (Ghosh; para [0055] shows the thin-client server system 220 may be informed about the display screen resolutions supported by the thin-client terminal system 240. The thin-client server system 220 uses the video display information received from the thin-client terminal system 240 to initialize the virtual graphics card 331 for a terminal session with that thin-client terminal system 240 at stage 420.)

Regarding claims 26-28 and 30-32, claims 26-28 and 30-32 are directed to a system. Claims 26-28 and 30-32 require limitations that are similar to those recited in the method claims 19-21 and 23-25 to carry out the method steps.  And since the references of Ghosh-Abdo combined teach the method including limitations required to carry out the method steps, therefore claims 26-28 and 30-32 would have also been obvious in view of the method disclosed in Ghosh-Abdo combined.
Furthermore, Ghosh-Abdo as combined discloses a server computing device including one or more processors and one or more storage devices having computer-executable components including instructions (Ghosh; para [0016]).

Regarding claims 33-35 and 37-39, claims 33-35 and 37-39 are directed to one or more computer-readable storage media. Claims 33-35 and 37-39 require limitations that are similar to those recited in the method claims 19-21 and 23-25 to carry out the method steps.  And since the references of Ghosh-Abdo combined teach the method including limitations required to carry out the method steps, therefore claims 33-35 and 37-39 would have also been obvious in view of the method disclosed in Ghosh-Abdo combined.
Furthermore, Ghosh-Abdo as combined discloses one or more non-transitory computer-readable storage media having computer-executable components (Ghosh; para [0016]).

Claims 22, 29 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghosh in view of Abdo, further in view of Momchilov et al. (Provisional Application 61/448,716 filed 03/03/2011, also US20120324365A1).
Regarding claims 22, 29 and 36, Ghosh-Abdo as applied to claims 19, 26 and 33 discloses: 
determining that a second client computing device that does not support video redirection; and 
in response to the determination, encoding the video stream along with other display updates for sending to the client computing device.

Regarding claims 22, 29 and 36, Ghosh-Abdo as applied to claims 19, 26 and 33 discloses the server asks a thin-client to disclose capabilities so the server will know how to handle video output for that particular thin-client (Ghosh; para [0055]) but fails to teach: 
determining that a session has been disconnected from the client computing device and reconnected to a second client computing device that does not support video redirection; and 
in response to the determination, encoding the video stream along with other display updates for sending to the client computing device.
However, Momchilov discloses: 
determining that a session has been disconnected from the client computing device and reconnected to a second client computing device; and in response to the determination, encoding the video stream along with other display updates for sending to the client computing device (para [0085] shows a user working on a remotely hosted desktop on a thin client; para [0093, 0098] shows remote desktop or machine sessions may include functionality for roaming, allowing a user to reconnect to a disconnected session either manually or automatically from another client machine. Some redirected UI elements including graphics and video may have been asynchronously sent to the original client machine.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghosh-Abdo with the teaching of Momchilov in order to support roaming and reconnect (Momchilov; para [0098]).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byford et al. (US20100271381A1) discloses in [Abstract] remote desktop servers include a display encoder that maintains a secondary framebuffer that contains display data to be encoded and transmitted to a remote client.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442